Interim Decision #2613

NATTER OE' PRITCHARD
In

Deportation Proceedings
A-21260702

Decided by Board September 9, 1977
(1) Respondent was convicted in Great Britain in 1974 for unauthorized possession of
marihuana under the Misuse of Drugs Act of 1971. That statute, in § 28(3)(b) provided
that a defendant should be acquitted if he prdves that he neither believed nor suspected
or had reason to suspect that the substance or product in question was a controlled
drug. Thus, in this statute, guilty knowledge is relevant and the case is distinguishable
from Lennon v. INS, 527 F.2d 187.
(2) Respondent's conviction for marihuana possession is within the purview of section
212(a)(23) of the Act and for that reason he cannot be regarded as a person of good moral
character under section 101(0(3) of the Act.
(3) Since respondent cannot establish that he has been a person of good moral character for
at least five years preceding his application for voluntary departure under section
244(e), he was statutorily ineligible for that relief and his application was properly
denied.
CHARGE:
Order: Act of 19E—Section 241(a)(2) [8 U.S.C. 1251(a)(2))—Entered without inspection
ON BEHALF OF RESPONDENT: Ken Powell, Esquire
1011 North Mesa
El Paso, Texas 79902
BY: Milhollan, Chairman; Wilson and Maniatis, Board Members

In a decision dated August 25, 1976, the immigration judge found the

respondent deportable as charged, denied him the privilege of voluntary
departure, and ordered his deportation to Great Britain. The respondent has appealed from that decision. The appeal will be dismissed.

The respondent is a native of Chile and a citizen of Great Britian. In
an Order to Show Cause dated April 30, 1976, it is alleged that the
respondent entered the United States at El Paso, Texas on or about
October 29, 1975; and that he was not inspected and admitted (into the
United States) by an immigration officer. He was charged under section
241(a)(2) of the Immigration and Nationality Act.
At his hearing, the respondent admitted the facts alleged in the Order
to Show Cause and conceded deportability. The immigration judge
340

Interim Decision #2613
determined that the respondent was deportable. We agree that deportability was established by clear, convincing, and unequivocal evidence.
The respondent declined to designate a country of deportation. The
immigration judge designated Great Britain (the respondent's country
of nationality) as his place of deportation.
The immigration judge further concluded that the respondent was
statutorily ineligible for voluntary departure because he was not a
person of good moral character within the meaning of the immigration
laws. His conclusion was predicated upon respondent's admission at his

hearing that he was convicted in Great Britian in 1974 of the criminal
offense of possession of marihuana. We note that the respondent further
admitted that he had pled guilty to the charge and that the trial court
sentenced him to three months imprisonment, but that an appellate
court reduced his sentence to a fine of 250 pounds in British currency.
On appeal, counsel for the respondent submits that the rationale
expressed by the Court of Appeals in Lennon v. INS, 527 F.2d 187 (2
Cir. 1975), is applicable to the facts of this case. Counsel argues that
Lennon and the respondent were convicted under the same British
statute that imposes criminal liability for unauthorized possession of

drugs; that under that particular statute, guilty knowledge is irrelevant;
and that, therefore, respondent's conviction under the statute for possession of marihuana does not render him ineligible for voluntary departure as a person who is not a good moral character. Counsel also points
out that the respondent has satisfied the requirements of good moral
character; that he is married to a United States citizen spouse; that a
visa petition has been filed with the Service on his behalf; and that his
application for voluntary departure should be granted.
The issue that arises in this case pertains to statutory eligibility for
voluntary departure. In order to be eligible for the discretionary relief

of voluntary departure, and alien must show that he is, and has been, a
person of good moral character for at least five years preceding his
application, and that he is willing and has the immediate means with
which to depart promptly from the United States. Section 244(e), Immigration and Nationality Act; 8 C.F.R. 244.1. The alien has the burden of
establishing that he is statutorily eligible for voluntary departure and
that he merits a favorable exercise of discretion. Matter of Tsang, 141.

& N. Dec. 294 (BIA 1973).

Under the provisions of section 101(f)(3) of the Act, a person is not of
good moral character if he has been convicted of an offense described in
section 212(a)(23) of the Act during the period for which good moral
character is required to be established. Section 212(a)(23) includes any
alien who has been convicted of a violation of any law or regulation
relating to the illicit possession of marihuana.
The respondent admitted that he pled guilty to and was found
341

Interim Decision #2613
guilty of the unauthorized possession of marihuana by a British criminal
court in 1974. The statute under which he was convicted is the "Misuse
of Drugs Act 1971" which was enacted by the British Parliament on May
27, 1971. This act superceded the "Dangerous Drugs Act- 1965." 1 The
important distinction to be drawn between the two British statutes for
immigration purposes is the fact that under the former statute guilty
knowledge or scienter was not an element of the offense of unauthorized
possession of drugs. In Lennon v. INS, supra, the United States Court
of Appeals for the Second Circuit held that Congress did not intend to
impose the harsh consequences of exclusion upon an individual convicted
of possession of drugs under a foreign law that made guilty knowledge
irrelevant. See Matter of Lennon, Interim Decision 2304 (BIA 1974),
reversed on other grounds, Lennon v. INS, supra. The court concluded
that the British statute under which the alien had been convicted
imposed absolute liability for unauthorized possession of drugs and
vacated the order of deportation. Unlike the statute under which Lennon was convicted, the respondent in the instant proceedings was convicted of unauthorized possession of marihuana under a statute which
explicitly provides that a defendant should be acquitted "if he proves
that he neither believed nor suspected nor had reason to suspect that
the substance or product in question was a controlled drug. " See Section
28(3)(b) of the Misuse of Drugs Act 1971 (Great Britain). 2 Lennon v.
LIVS, supra, at footnote 9; Matter of Lennon, supra, at footnote 17.
It is clear that under the terms of the British Misuse of Drugs Act of
1971, a defendant who can prove lack of knowledge would not be found
guilty. We conclude, therefore, that, in the case of the respondent's
marihuana conviction, the element of guilty knowledge was relevant.
Consequently, this case is distinguishable from the court's decision in
Lennon, v. INS, supra. Cf. Matter of Awadh, Interim Decision 2519
(BIA 1976); Matter of Pasquini, Interim Decision 2496 (3IA 1976).
We further conclude that respondent's conviction for unauthorized
marihuana possession in Great Britain comes within the purview of
section 212(a)(23) of the Act. Therefore, he may not be regarded as a

person of good moral character under the provisions of section 101(0(3).
Our determination regarding good moral character has no bearing on
' John Winston Ono Lennon, the petitioner in Lennon v. INS 527 F.2d 187 (2 Cir. 1975),
was convicted of possession of cannabis resin in the Dangerous Drugs Ant of 1965 (Great
Britain).
2 We note that the record file contains a letter sent by the Law Library (AmericanBritish Law Division) of the Library of Congress to counsel for the respondent on
F ebruary 7, 1977. That letter was issued to counsel in response to his question as to
whether an individual could be convicted under Scottish law of possession of marihuana
without guilty knowledge. The Library of Congress letter referred counsel to the Misuse
of Drugs Act of 1971, C. 38 (Great Britain'). A copy of part of the text of that Act was
enclosed in the Library of Congress letter.

342

Interim Decision #2613
the fact that the respondent was found deportable on a ground other
than his marihuana conviction, i.e., entry without inspection. See section
101(0(3). Since the respondent has not established that he has been a
person of good moral character for at least five years preceding his
application as provided in section 244(e) of the Act, we conclude that he
is not eligible for the discretionary relief of voluntary departure. Accordingly, the appeal will be dismissed.
ORDER: The appeal is dismissed.

343

